Title: To James Madison from Harry Toulmin, 27 February 1811 (Abstract)
From: Toulmin, Harry
To: Madison, James


27 February 1811, Fort Stoddert. Acknowledges having received JM’s letter of 22 Dec. [not found] “about three weeks ago.” “Since that was written you will have seen that the authority given to governor Claiborne, instead of having the effect … to extinguish illegal enterprize, has only given a new direction to it: and that nothing probably but the timely, tho’ barely timely, arrival of Col. Cushing with a competent force, has really saved this country from becoming a scene of plunder and desolation.”
“The court at which the trials of the offenders, or at least a part of them, should come forward, commences on Monday next: but … I doubt, if any material business can be done. Indeed, I have no idea that any indictment will be found.… Nor indeed, will an exposure of their guilt, produce any odium in this country: whilst their continuance in office, (for almost all the leaders of the insurrection are public officers) will … perpetuate and strengthen their ability to do evil.” The evidence from his examination of Reuben Kemper and John Caller fills more than half a quire of paper, “& yet I suppose that more striking testimony of the objects of the accused might be obtained.”
“I have heard nothing lately from Pascagola, but that after the visit of John Callier, to Dupree,… the latter had taken refuge, with some of the plundered negroes, in Washington county, and that the former had stationed himself at the mouth of the Pascagola.” Refers to an earlier “report … of a talk, unfriendly to the U. States, having been given by Govr. Folch to the Creek Indians” and adds that persons residing in the Creek Nation had not heard of it. Speculates that the report was “a mere device to irritate the minds of the French against the Spaniards, & eventually against the American governmt. for not expelling them.”
All appears quiet below the line. Has no news of any recent arrivals from Havana, but it is reported that prisoners taken by Folch have been sent to Cuba for trial. Hopes matters remain quiet at Fort Stoddert, “tho’ considerable threats of personal violence, have been thrown out against me, in case I should presume to hold a court.”
